PER CURIAM.
Suzanne J. Bozman and David P. Bozman, plaintiffs at the trial level, petition this court for issuance of a writ of common law certiorari. The petitioners seek to quash the decision of the trial court which required Mrs. Bozman to fill out all forms and to provide orally all appropriate information requested by the doctor during an independent medical examination.1 Petitioners also seek to quash the decision of the trial court which denied them the right to have a court reporter present during the examination. We find that the petitioners’ challenge, to the trial court’s denial of the request to have a court reporter present during the medical examination is untimely.2 See Bensonhurst Drywall, Inc. v. Ledesma, 583 So.2d 1094 (Fla. 4th DCA 1991). We also determine that the requirement that petitioner orally respond to questions from the doctor during her independent medical examination does not constitute a departure from the essential requirements of law.
We therefore deny the petition.
WOLF and KAHN, JJ., concur.
ERVIN, J., concurring in result.

. The court also ruled that, in addition, the petitioner could provide a written history if she desired.


. The decision to not allow a court reporter was made in a separate order entered more than 30 days prior to the filing of the petition for certio-rari.